                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION


ZEIDA MONTANEZ,

                         Plaintiff,

v.                                                             Case No: 6:17-cv-1175-Orl-41DCI

COMMISSIONER OF SOCIAL
SECURITY,

                         Defendant.
                                                /

                                                ORDER

        THIS CAUSE is before the Court on Plaintiff’s Unopposed Motion for Attorney’s Fees

(Doc. 25). United States Magistrate Judge Daniel C. Irick submitted a Report and

Recommendation (Doc. 26), in which he recommends that the Court grant the motion to the extent

that it requests $5,331.92 in attorney’s fees and that the Court otherwise deny the motion.

Specifically, Judge Irick recommends that the Court reject Plaintiff’s request that the attorney’s

fees be paid directly to Plaintiff’s counsel. (Id. at 4).

        After a de novo review of the record, and noting that no objections were timely filed, the

Court agrees with the Report and Recommendation. It is therefore ORDERED and ADJUDGED

as follows:

              1. The Report and Recommendation (Doc. 26) is ADOPTED and CONFIRMED and

                 made a part of this Order.

              2. Plaintiff’s Unopposed Motion for Attorney’s Fees (Doc. 25) is GRANTED to the

                 extent it seeks an award of attorney’s fees in the amount of $5,331.92.

              3. Plaintiff is awarded attorney’s fees in the amount of $5,331.92.




                                               Page 1 of 2
           4. In all other respects, the motion is DENIED. The Commissioner may, in her

              discretion, pay all or part of the attorney’s fees directly to Plaintiff’s counsel should

              she determine that it is appropriate to do so.

       DONE and ORDERED in Orlando, Florida on November 13, 2018.




Copies furnished to:

Counsel of Record




                                            Page 2 of 2
